Citation Nr: 0831076	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbar spine disability for the period prior to 
January 24, 2006.

2.  Entitlement to a disability rating in excess of 40 
percent lumbar spine disability for the period from February 
1, 2007, forward.

3.  Entitlement to an extension of a temporary 100 percent 
evaluation for surgery due to degenerative disc disease 
requiring convalescence, beyond January 31, 2007.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

R. D. Perry-Beach, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 2002 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington in which the RO assigned a temporary 
100 percent disability rating, effective January 24, 2006, 
based on surgical or other treatment necessitating 
convalescence.  A 20 percent evaluation was assigned from 
July 1, 2006.  A January 2007 statement of the case continued 
the 100 percent evaluation to January 31, 2007 and a 40 
percent disability rating was assigned effective February 1, 
2007.  The veteran indicated his continued disagreement with 
the disability rating assigned to his lumbar spine disability 
with the submission of his substantive appeal in March 2007.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

Although the issues on appeal were characterized as a single 
claim, the Board notes that this issue appears to encompass 
three distinct claims: entitlement to a disability rating in 
excess of 10 percent for the period prior to January 24, 
2006; entitlement to a disability rating in excess of 40 
percent from February 1, 2007, forward; and, entitlement to 
an extension of the temporary 100 percent evaluation.  All 
claims appear to have been implicitly argued by the veteran 
and adjudicated by the RO.  Accordingly, the Board has 
recharacterized this issue on the title page as three 
distinct claims.

The Board further notes that the veteran was scheduled to 
appear for a Travel Board hearing in July 2008.  However, he 
failed to report for this hearing and provided no explanation 
for his failure to report.  His hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).



FINDINGS OF FACT

1.  The veteran's lumbar spine disability has been manifested 
by forward flexion of the thoracolumbar spine 30 degrees or 
less.

2.  The competent medical evidence of record does not reflect 
that the veteran was unable to return to work after January 
31, 2007.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 40 percent for degenerative joint disease, lumbar spine, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.71, Diagnostic Codes 
5235-5243 (2007).

2.  The criteria for an extension of a temporary total rating 
for convalescence, beyond January 31, 2007 have not been met.  
See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.159, 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

With regards to the veteran's claim for an increased rating 
for his lumbar spine disability and to an extension of his 
temporary total disability ratings, VCAA letters dated in 
November 2005, and June and October 2006 fully satisfied the 
duty to notify provisions elements 2, 3, and 4.  38 U.S.C.A. 
§ 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini 
II.  In order to satisfy the first Pelegrini II element for 
an increased compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law. Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
at 889.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007). 

In November 2005, and June and October 2006, the RO sent the 
veteran VCAA letters, which requested that the veteran 
provide evidence describing how his lumbar spine disability 
loss had worsened.  In these letters, he was advised that the 
evidence considered in evaluating his claim included the 
impact of his condition and symptoms on his employment.  
During the June 2006 VA examination, he was also asked as to 
the effect of his disability on daily life.  The Board notes 
that the veteran has at no time indicated that his service-
connected lumbar spine disability has permanently increased 
in severity, but has submitted medical evidence asserting 
that he should be assigned a temporary total evaluation based 
on convalescence for the period from January 24, 2006 to 
January 31, 2008.  See January 2007 private opinion.  The 
Board finds that based on these letters, and the questions 
asked on examination, a reasonable person would have known 
what evidence was needed to substantiate the claims with 
respect to the first element, and any failure to provide him 
with adequate notice is not prejudicial.  See Sanders, supra.  
Furthermore, based on the statements provided by the veteran, 
the Board finds that he had actual knowledge of the 
requirement, and that any failure to provide him with 
adequate notice is not prejudicial.  Therefore, the Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores.

As to the second element, the Board notes that the veteran is 
service connected for a lumbar spine disability and has 
received a temporary total rating for convalescence. As will 
be discussed below, the veteran's disability is currently 
rated under 
38 C.F.R. 4.71a, Diagnostic Code 5243 and the veteran's 
rating for convalescence is currently evaluated under 38 
C.F.R. 4.30.  While notification of the specific rating 
criteria were provided in the January 2007 statement of the 
case (SOC) and not a specific preadjudicative notice letter, 
both the veteran and his representative have demonstrated 
actual knowledge of the rating criteria used to evaluate the 
veteran's lumbar spine disability.  See October 2006 
statement by the veteran.  Thus, no useful purpose would be 
served in remanding these matters for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in the aforementioned letters, in 
which it was noted that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores; Sanders, 
supra.  The notice also corrected any deficiencies as to the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006), with respect to the disability rating and effective 
date elements of a claim.

As to the fourth element, the aforementioned letters did 
provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  See id. 

In light of the foregoing, the Board finds that any notice 
defects as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App.121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the veteran with an examination for his 
lumbar spine disability in June 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds this examination report is thorough and 
consistent with contemporaneous VA treatment records.  The 
examination in this case is adequate upon which to base a 
decision. 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Relevent law and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 
55 (1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Lumbar spine disability

The severity of the veteran's service-connected lumbar spine 
disability is currently evaluated for VA compensation 
purposes under 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
claim was received in October 2005, only the current rating 
formula must be considered and any regulation changes made 
prior to the September 26, 2003 changes are irrelevant for 
the purposes of this claim. 

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

At the October 2004 VA examination, the examiner noted that 
the veteran's claims file was not available, but that the 
veteran brought personal copies of service medical records 
which were  reviewed.  The veteran reported intermittent dull 
pain, in his left lower back.  He also reported radiation of 
pain into the left buttock and into the thigh.  He stated 
that he experiences daily weakness in his low back without 
numbness or tingling.  He stated that his condition is flared 
up by bending down to pick up something, lifting and walking, 
and that it is improved by heat.  He stated that during a 
flare-up, the pain is 9/10 and can last 2 to 3 hours on a 
weekly basis. He also reported that after repetitive use or 
during a flare up, his range of motion and function is 
additionally severely more limited by pain.
He stated that the condition does affect his walking, though 
walking is unlimited unless he is having a flare-up.  He 
stated that he does not feel unsteady and does not fall, and 
that during a flare-up, he does not walk, but lies down.  He 
stated that he can stand for 15 to 30 minutes to one hour and 
that during a flare-up he does not move his back at all. He 
also stated that during a flare-up, he could not bend his 
back at all because it was too painful.  Finally, he stated 
that he uses back support only when going out.  

The veteran reported that he had 40 or more incapacitating 
episodes, averaging  three times per month, during which he 
was confined to bed due to severe back pain in the 12 months 
prior to his back surgery.  He stated that each of these 
episodes lasted for 2 to 3 hours.  He also stated that he 
went to the ER for this condition four times prior to surgery 
and that the recommended treatment during these episodes was 
rest.  The veteran stated that he has not been to the 
emergency room since the operation or had any incapacitating 
episodes, although he still has constant pain.

Upon examination, it was found that the veteran's posture was 
normal with normal cervical thoracic curvatures and mild 
flattening of the lumbar curvature.  He was able to rise onto 
his toes and heels, and tandem walk and rise from a squat.  
His gait was normal and narrow based.  His range of motion 
for the lumbrocral spine forward flexion was from 0 to 45 
degrees; with pain beginning at any forward flexion.  His 
range of motion for extension was from 0 to 30 degrees 
without pain.  His range of motion for lateral bending was 
from 0 to 30 degrees to left and right without pain.  His 
range of motion for lateral rotation was from 0 to 30 degrees 
to the right and left.  The veteran also complained of pain 
beginning at 30 degrees of lateral rotation to the left and 
right.  The examiner concluded that repetitive use testing 
showed no change.  The examiner also concluded that there was 
tenderness to palpation over the lower lumbar spine and that 
the veteran demonstrated that during a flare-up, the range of 
motion for his lumbrosral spine was additionally limited to 0 
degrees of flexion due to increased pain.  

At an October 2006 private examination, it appears that the 
veteran's claims file was reviewed.  Upon examination, pain 
was found on ambulation as well as while standing and 
sitting.  The examiner recorded that the veteran experiences 
pain radiating down the posterior of both hips and thigh and 
into the left leg and foot.  The examiner also recorded that 
the veteran had pain in the lumbar spine at 0 degrees, 
forward flexion at 5 degrees, extension at 10 degrees, left 
and right lateral bending at 10 degrees, and left and right 
lateral rotation at 25 degrees.
The claims folder contains no evidence indicating that the 
veteran was diagnosed with unfavorable ankylosis of the 
entire lumbosacral spine.  As such, a 50 percent rating based 
on limitation of motion under the General Rating Formula for 
Diseases and Injuries of the Spine cannot be assigned.  The 
Board also notes that the veteran has not been diagnosed with 
unfavorable ankylosis of the entire spine.  Therefore, a 
higher rating may not be awarded on this basis either. 

Applying the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the Board notes, as 
previously discussed, that the veteran reported that he had 
40 or more incapacitating episodes, averaging three times per 
month in the 12 months prior to his back surgery.  The Board 
points out, however, that the veteran also reported that each 
of these episodes lasted for only 2 to 3 hours.  
Consequently, the Board finds that the veteran has not 
demonstrated that he experienced any incapacitating episodes 
lasting a full week in duration during this time period, or 
in the 12 months prior, due to his lumbosacral disc disease.  
In addition, it was specifically noted in June 2006 VA 
examination report that the veteran reported no 
incapacitating episodes since he underwent the lumbar spine 
operation.  Therefore, an increased rating cannot be assigned 
under the current Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a 
(2007).

Although the June 2006 VA examiner established  functional 
impairment due to the veteran's lumbar spine disability, the 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected lumbar spine 
disability are contemplated in the 40 percent rating assigned 
under Diagnostic Code 5243.  Though the veteran reports that 
his back condition affects every aspect of his daily life, 
there is no indication that he is incapable of performing 
normal daily activities.  Consequently, the Board finds that 
pain due to the veteran's disability has caused him no 
functional loss greater than that contemplated by the 40 
percent evaluation assigned.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the claims folder contains no medical 
evidence reflecting that the veteran's disability has reached 
a level of being so severe in nature as to interfere 
substantially with his ability to maintain employment.  
Therefore, the Board finds that the veteran's disability has 
not been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that no more than a 40 percent rating is 
warranted under Diagnostic Code 5243, for the veteran's 
service-connected lumbosacral disc disease.  Assignment of 
staged ratings is not for application.  Hart, supra.

Relevent law and regulations

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (2007).  
In order to attain the temporary total disability rating, the 
veteran must demonstrate that his service connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30(a) (2007).  An extension of 1, 2, or 3 
months beyond the initial 3 months may be granted and 
extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made, upon request.  38 C.F.R. 
§ 4.30 (b) (2007).

The Court has determined that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  The Court has defined convalescence as "the stage 
of recovery following an attack of disease, a surgical 
operation, or an injury."  Felden v. West, 11 Vet. App. 427, 
430 (1998) (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).

Temporary total disability

At the outset of this discussion, the Board notes that 38 
C.F.R. § 4.30(b)(2) refers to special circumstances under 
which an extension of a temporary total rating can be granted 
for a period of up to 1 or more months up to 6 months beyond 
the initial 6 months under paragraph (a)(2) and (3) of this 
section upon approval of a Veterans Service Center Manager.  
There are no provisions in 38 C.F.R. § 4.30 that provide for 
granting a temporary total rating for convalescence for 
longer than a one year period following the treatment at 
issue.  Thus, it appears that a period of 1 year is the 
maximum period upon which a temporary total rating may be 
awarded under this section.

On January 23, 2006, the veteran underwent surgery to his 
lumbar spine.  In a July 2006 rating decision, the RO granted 
a temporary total disability rating pursuant to 38 C.F.R. § 
4.30 for convalescence from January 24, 2006 to June 30, 
2006, with a disability rating of 20 percent assigned from 
July 1, 2006.  In a January 2007 statement of the case, the 
temporary total disability rating was continued to January 
31, 2007, with an evaluation of 40 percent from February 1, 
2007.  The veteran contends that he is entitled to an 
additional extension of the temporary total rating to January 
31, 2008.
In support of his claim for an extension of his total 
temporary evaluation for convalescence, the veteran has 
submitted the January 2007 private opinion of C.B., M.D. who 
concluded that the veteran was not completely healed from his 
spine surgery in January 2006 and that he estimated a total 
recovery time from January 2006 to January 2008.

However, the provisions of 38 C.F.R. § 4.30 do not allow for 
an extension of a temporary total rating beyond January 31, 
2007.  Even if the provisions allowed for an extension beyond 
that date, the Board finds that the criteria for an extension 
under that regulation have not been met.  In this regard, the 
Board points out that it does not appear that any of the 
criteria cited in § 4.30 are satisfied beyond January 31, 
2007.  The Board notes that there is no medical evidence to 
show that unemployability continued beyond January 31, 2007. 

Though private examiner, C. B. has opined that the veteran 
should be entitled to a one year extension for convalescence, 
the Board also points out that he has not identified any 
evidence warranting such.  Specifically, the evidence of 
record does not reveal that the veteran's postoperative 
residuals involved incompletely healed surgical wounds, 
stumps of recent amputations, application of a body cast, use 
of a wheelchair or crutches, therapeutic immobilization, or 
immobilization by cast.  The Board also points out that there 
is also no medical evidence of the necessity for house 
confinement. 

In summary, the Board concludes that there is no medical 
evidence which suggests that the veteran met any of the 
criteria listed in 38 C.F.R. § 4.30(a)(1), (2) or (3) which 
would allow the grant of additional months of a temporary 
total convalescence rating beyond January 31, 2007.  The 
veteran was not found to be unemployable or require 
additional convalescence beyond January 31, 2007.  
See Seals, supra.  Therefore, the Board concludes that an 
extension of a temporary total convalescent rating under the 
provisions of 38 C.F.R. 4.30 until January 31, 2007 but no 
later, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

Entitlement to an increased disability rating for service-
connected lumbar spine disability, currently evaluated as 40 
percent disabling is denied.

Entitlement to extension of a temporary 100 percent 
evaluation for surgery due to degenerative disc disease 
requiring convalescence, beyond January 31, 2007 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


